      Case 2:19-cv-00559-JAM-KJN Document 41 Filed 03/10/21 Page 1 of 3


1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
2 Including Professional Corporations
     CHARLES L. KREINDLER, Cal. Bar No. 119933
3 BARBARA E. TAYLOR, Cal. Bar No. 166374
     MATTHEW LIN, Cal. Bar No. 328852
4 333 South Hope Street, 43rd Floor
     Los Angeles, California 90071-1422
5 Telephone: 213.620.1780
  Facsimile: 213.620.1398
6 E mail     ckreindler@sheppardmullin.com
             btaylor@sheppardmullin.com
7            mlin@sheppardmullin.com
8 Attorneys for KAISER FOUNDATION
     HEALTH PLAN, INC.
9
10
                                 UNITED STATES DISTRICT COURT
11
                                EASTERN DISTRICT OF CALIFORNIA
12
13
     UNITED STATES et al. ex rel.                            Case No. 2:19-cv-0559-JAM-KJN
14 JEFFREY MAZIK,
15                     Plaintiffs,                           JOINT STIPULATION TO
                                                             EXTEND DEADLINE TO
16            v.                                             RESPOND TO COMPLAINT
                                                             PURSUANT TO CIVIL LOCAL
17 KAISER PERMANENTE, INC.,                                  RULE 144(a)
18 KAISER FOUNDATION HEALTH                                  Judge: Hon. John A. Mendez
   PLAN, INC. AND EASTERSEALS,
19 INC.,
                                                             Complaint Filed:     April 1, 2019
20                                                           Trial Date:          None Set
                       Defendants.
21
22
23
24
25
26
27
28

                                                         1                Case No. 2:19-cv-0559 JAM-KJN
     SMRH:4850-2141-6927.1           JOINT STIPULATION TO EXTEND DEADLINE TO RESPOND TO COMPLAINT
      Case 2:19-cv-00559-JAM-KJN Document 41 Filed 03/10/21 Page 2 of 3


 1                                  JOINT STIPULATION
 2            Plaintiff-Relator JEFFREY MAZIK (“Relator”), and Defendant KAISER
 3 FOUNDATION HEALTH PLAN, INC. (“KFHP”), by and through their attorneys
 4 of record, hereby submit this Joint Stipulation pursuant to Civil Local Rule 144(a) to
 5 extend Defendant’s deadline to answer or otherwise respond to the Complaint based
 6 upon the following facts:
 7            WHEREAS on April 1, 2019, Relator filed, under seal, the Complaint in this
 8 action;
 9            WHEREAS on July 13, 2020, the Complaint was unsealed after the State of
10 California and the United States declined to intervene in this action;
11            WHEREAS on November 23, 2020, the Court granted an extension of time
12 for Relator to serve the Complaint on defendants to February 24, 2021;
13            WHEREAS on February 22, 2021, Relator served the Complaint on KFHP;
14            WHEREAS KFHP’s responsive pleading is currently due on or before March
15 15, 2021;
16            WHEREAS upon KFHP’s request, Relator has agreed to provide KFHP with
17 a 28-day extension of time to respond to the Complaint, which will not serve to alter
18 the date of any event or deadline fixed by the Court; and
19            WHEREAS no previous extension of time to answer or otherwise respond to
20 the Complaint has been obtained by the parties.
21            NOW THEREFORE, it is hereby stipulated by and between Relator and
22 KFHP, that KFHP’s answer or other response to the Complaint is due on or before
23 April 12, 2021.
24            IT IS SO STIPULATED.
25
26
27
28

                                                 2                Case No. 2:19-cv-0559 JAM-KJN
     SMRH:4850-2141-6927.1   JOINT STIPULATION TO EXTEND DEADLINE TO RESPOND TO COMPLAINT
      Case 2:19-cv-00559-JAM-KJN Document 41 Filed 03/10/21 Page 3 of 3


1 Dated: March 10, 2021
2                                    SHEPPARD, MULLIN, RICHTER & HAMPTON
3                                    LLP

4
5                                    By                 /s/ Charles L. Kreindler
6                                                      CHARLES L. KREINDLER
7                                               Attorneys for KAISER FOUNDATION
8                                                       HEALTH PLAN, INC.
9
     Dated: March 10, 2021           POLLOCK COHEN LLP
10
11                                                          /s/ Adam L. Pollock
12                                   By:             (as authorized on March 9, 2021)
                                                           ADAM L. POLLOCK
13
14                                           Attorneys for Plaintiff-Relator Jeffrey Mazik
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3                Case No. 2:19-cv-0559 JAM-KJN
     SMRH:4850-2141-6927.1   JOINT STIPULATION TO EXTEND DEADLINE TO RESPOND TO COMPLAINT
